NUMBER 13-22-00524-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


MATTHEW ANDREW ALLRED,                                                    Appellant,

                                              v.

THE STATE OF TEXAS,                                                        Appellee.


                   On appeal from the 443rd District Court
                          of Ellis County, Texas.


                                      ORDER

               Before Justices Longoria, Hinojosa, and Silva
                             Order Per Curiam

      On November 10, 2022, this Court dismissed appellant Matthew Andrew Allred’s

attempts to appeal convictions for two counts of aggravated sexual assault of a child on

grounds that appellant’s notice of appeal was untimely. See Allred v. State, No. 13-22-

00524-CR, 2022 WL 16842921, at *1–2 (Tex. App.—Corpus Christi–Edinburg Nov. 10,
2022, no pet. h.) (mem. op., not designated for publication). 1 Appellant has now filed an

amended motion for reconsideration of that decision. According to appellant’s amended

motion for reconsideration, the trial court has issued a nunc pro tunc judgment correcting

the date of the judgment to reflect that sentence was imposed on September 29, 2022,

rather than on March 11, 2022, as indicated in the original judgment.

       Having examined and fully considered the nunc pro tunc judgment, we conclude

that the notice of appeal was timely filed. Accordingly, we grant appellant’s amended

motion for reconsideration. We withdraw our opinion and judgment, and this case will now

proceed in accordance with the appellate rules.


                                                                              PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2 (b).

Delivered and filed on the
30th day of November, 2022.




      1 The appeal was transferred to this Court from the Tenth Court of Appeals by order of the Texas

Supreme Court. See TEX. GOV’T CODE ANN. § 73.001.

                                                  2